Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 21 June 2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1, 2, 4-7, 9-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nadella (US 20130140320) further in view of Barbieri (US 2334805).
Claim 1:  Nadella discloses a container comprising a container 100 (inner receptacle) including a bottom 108 (bottom panel) and circumferential sidewall defining an interior volume, wherein the container 100 (inner receptacle) has a frustoconical shape terminating in a receptacle lower edge; an overwrap 104 (outer sleeve) wrapped around and secured to the container 100 (inner receptacle), wherein the overwrap 104 (outer sleeve) includes an overlapping portion that overlies and engages at least a portion of the circumferential sidewall of the container 100 (inner receptacle) when the overwrap 104 (outer sleeve) is wrapped around and secured to the container 100 (inner receptacle); a skirt 106 (extension portion) that extends an extension distance below the receptacle lower edge; and a sleeve lower terminal edge defining a lower boundary of the overwrap 104 (outer sleeve); wherein the sleeve lower terminal edge defines a lower bottom edge of the container; wherein at least a portion of the sleeve lower terminal edge is an unfolded edge (see annotated fig. 8B below).
Nadella does not disclose the sleeve lower terminal edge being non-uniform and defining a plurality of contact points on the sleeve lower terminal edge.
Barbieri teaches a paper vessel having an inclined wall 4 with a bottom edge which is non-uniform and has connecting arcs 10 forming contact points (see fig. 4 & 5 and C. 4 L. 40-49).


    PNG
    media_image1.png
    322
    458
    media_image1.png
    Greyscale

Claim 2:  Nadella discloses the entirety of the sleeve lower terminal edge being an unfolded edge (see annotated fig. 8B above).
Claim 4:  While the figures are not to scale, figure 8B appears to depict the overwrap 104 (outer sleeve) having a uniform thickness that is greater than a thickness of the circumferential sidewall of the container 100 (inner receptacle), further it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the overwrap 104 (outer sleeve) have a uniform thickness that is greater than a thickness of the circumferential sidewall of the container 100 (inner receptacle) in order to increase the level of insulation to better maintain the temperature 
Claim 5:  While the figures are not to scale, figure 8B appears to depict the skirt 106 (extension portion) of the overwrap 104 (outer sleeve) having a thickness greater than a thickness of the circumferential sidewall of the container 100 (inner receptacle), further it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the skirt 106 (extension portion) of the overwrap 104 (outer sleeve) have a thickness greater than a thickness of the circumferential sidewall of the container 100 (inner receptacle) in order to increase the level of insulation to better maintain the temperature of held contents and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In. re Aller, 105 USPW 233.
Claim 6:  The combination discloses the claimed invention except for the extension distance of the skirt 106 (extension portion) of the overwrap 104 (outer sleeve) being at least 0.5 inches.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the extension distance of the skirt 106 (extension portion) of the overwrap 104 (outer sleeve) be at least 0.5 inches to account for high points in surfaces to provide additional stability and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In. re Aller, 105 USPW 233.  Additionally, it has been held that changing the size or In re Rose 105 USPQ 237 (CCPA 1955) and also In re Yount (36 C.C.P.A. (Patents) 775, 171 F.2d 317, 80 USPQ 141.  It is further noted that no criticality has been established for the claimed dimension.
Claim 7:  The combination discloses the claimed invention except for the extension distance of the skirt 106 (extension portion) of the overwrap 104 (outer sleeve) being less than 0.5 inches.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the extension distance of the skirt 106 (extension portion) of the overwrap 104 (outer sleeve) be less than 0.5 inches to decrease materials and associated costs and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In. re Aller, 105 USPW 233. Additionally, it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See In re Rose 105 USPQ 237 (CCPA 1955) and also In re Yount (36 C.C.P.A. (Patents) 775, 171 F.2d 317, 80 USPQ 141.  It is further noted that no criticality has been established for the claimed dimension.
Claim 9:  The combination discloses the sleeve lower terminal edge including three contact points (see fig. 4 & 5 ‘805).
Claim 10:  The combination discloses  the sleeve lower terminal edge including a plurality of raise sections and a plurality of lowered sections arranged in an alternating 

    PNG
    media_image2.png
    222
    289
    media_image2.png
    Greyscale

Claim 11:  The combination discloses when the container is placed onto a surface, the plurality of contact points engaging the surface and the raised sections being spaced apart from the surface (see annotated fig. 4 above).
Claim 12:  The combination discloses the sleeve lower terminal edge having a wave-type pattern comprising a plurality of crests and a plurality of troughs, wherein the plurality of troughs of the wave-type pattern define the plurality of contact points (see annotated fig. 4 below).

    PNG
    media_image3.png
    222
    289
    media_image3.png
    Greyscale

Claim 13:  Nadella discloses an end construction for a container, the end construction comprising an overwrap 104 (outer sleeve) extending around a sidewall of a container 100 (inner receptacle) having a bottom 108, the overwrap 104 (outer sleeve) extending below the bottom 108 of the container 100 (inner receptacle) and including an overlapping portion that overlies and engages at least a portion of the sidewall of the container 100 (inner receptacle); a skirt 106 (extension portion) extending below the bottom 108 of the container 100 (inner receptacle); and a lower terminal edge defining a lower boundary of the skirt 106 (extension portion); wherein the lower terminal edge comprises an unfolded edge (see annotated fig. 8B above).
Nadella does not disclose the lower terminal edge being non-uniform and defining a plurality of contact points on the lower terminal edge.
Barbieri teaches a paper vessel having an inclined wall 4 with a bottom edge which is non-uniform and has connecting arcs 10 forming contact points (see fig. 4 & 5 and C. 4 L. 40-49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the lower terminal edge to be non-uniform and have connecting arcs 10 forming contact points, as taught by Barbieri, in order to 
Claim 14:  While the figures are not to scale, figure 8B appears to depict the skirt 106 (extension portion) of the end construction having a thickness greater than a thickness of the sidewall of the container 100 (inner receptacle), further it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the skirt 106 (extension portion) of the end construction have a thickness greater than a thickness of the sidewall of the container 100 (inner receptacle) in order to increase the level of insulation to better maintain the temperature of held contents and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In. re Aller, 105 USPW 233.
Claim 15:  The combination discloses the claimed invention except for the skirt 106 (extension portion) extending beyond the bottom 108 of an inner receptacle lower edge a distance of at least 0.5 inches.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the skirt 106 (extension portion) extend beyond the bottom 108 of an inner receptacle lower edge a distance of at least 0.5 inches to account for high points in surfaces to provide additional stability and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In. re Aller, 105 USPW 233.  Additionally, it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a In re Rose 105 USPQ 237 (CCPA 1955) and also In re Yount (36 C.C.P.A. (Patents) 775, 171 F.2d 317, 80 USPQ 141.  It is further noted that no criticality has been established for the claimed dimension.
Claim 17:  The combination discloses the lower terminal edge including three contact points (see fig. 4 & 5 ‘805).
Claim 18:  The combination discloses the lower terminal edge including a plurality of raise sections and a plurality of lowered sections arranged in an alternating arrangement, wherein the raise sections have an elevation along the height of the overwrap 104 (outer sleeve) that is greater than an elevation of the lowered sections, wherein the plurality of contact points are positioned within the lowered sections (see annotated fig. 4 below claim 10 above).
Claim 19:  The combination discloses the plurality of contact points enabling the end construction to stably contact some flat surface (see fig. 4 & 5 ‘805).
Claim 20:  The combination discloses the lower terminal edge having a wave-type pattern comprising a plurality of crests and a plurality of troughs, wherein the plurality of troughs of the wave-type pattern define the plurality of contact points (see annotated fig. 4 below claim 12 above).

Claims 1-3, 5, 9-14, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Razzaghi (US 5752653) further in view of Marshall (US 20040188450).
Claim 1:  Razzaghi discloses a cup assembly 30 (container) comprising an inner cup 32 (inner receptacle) including a bottom wall 37 (bottom panel) and side wall 36 
Razzaghi discloses the claimed invention except for the sleeve lower terminal edge being non-uniform and defining a plurality of contact points on the sleeve lower terminal edge.
Marshall teaches a holder 1 having a lower skirt 10 having a lower terminal edge that is non-uniform and defines a plurality of contact points on the lower terminal edge (see fig. 1, 2, and 3a).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the sleeve lower terminal edge to be non-uniform and define a plurality of contact points, as taught by Marshall, such that the container takes up less liquid when positioned on a spill or wet surface.

    PNG
    media_image4.png
    492
    583
    media_image4.png
    Greyscale

Claim 2:  The combination discloses the entirety of the sleeve lower terminal edge being an unfolded edge (see annotated fig. 3 above).
Claim 3:  The combination discloses the extension portion of the outer cup 31 (outer sleeve) having a thickness greater than a thickness of a portion of the overlapping portion (see annotated fig. 3 above).
Claim 5:  The combination discloses the extension portion of the outer cup 31 (outer sleeve) having a thickness greater than a thickness of the side wall 36 (circumferential sidewall) of the inner cup 32 (inner receptacle) (see annotated fig. 3 above).

Claim 10:  The combination discloses the sleeve lower terminal edge having a plurality of raised and lowered sections arranged in an alternating arrangement, wherein the raised sections have an elevation along the height of the outer cup 31 (outer sleeve) that is greater than an elevation of the lowered sections, wherein the plurality of contact points are positioned within the lowered sections (see fig. 1 ‘450).
Claim 11:  The combination discloses that when the container is placed onto a planar surface the plurality of contact points engage the surface and the raised sections are spaced apart from the surface (see fig. 1 ‘450).
Claim 12:  The combination discloses the sleeve lower terminal edge having a wave-type pattern comprising a plurality of crests and a plurality of troughs, wherein the plurality of troughs of the wave-type pattern defines the plurality of contact points (see fig. 1 ‘450).
Claim 13:  Razzaghi discloses an end construction for a container, the end construction comprising an outer cup 31 (outer sleeve) extending around a side wall 36 of an inner cup 32 (inner receptacle) having a bottom wall 37 (bottom), the outer cup 31 (outer sleeve) extending below the bottom wall 37 (bottom) of the an inner cup 32 (inner receptacle) and including an overlapping portion that overlies and engages at least a portion of the side wall 36 of the an inner cup 32 (inner receptacle); an extension portion extending below the bottom wall 37 (bottom) of the an inner cup 32 (inner receptacle); and a lower terminal edge defining a lower boundary of the extension portion; wherein the lower terminal edge comprises an unfolded edge (see annotated fig. 3 above).

Marshall teaches a holder 1 having a lower skirt 10 having a lower terminal edge that is non-uniform and defines a plurality of contact points on the lower terminal edge (see fig. 1, 2, and 3a).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the lower terminal edge to be non-uniform and define a plurality of contact points, as taught by Marshall, such that the container takes up less liquid when positioned on a spill or wet surface.
Claim 14:  The combination discloses the extension portion of the end construction having a thickness greater than a thickness of the side wall 36 of the inner cup 12 (inner receptacle) (see annotated fig. 1 above).
Claim 17:  The combination discloses the lower terminal edge including three contact points (see fig. 1 ‘450).
Claim 18:  The combination discloses the lower terminal edge having a plurality of raised and lowered sections arranged in an alternating arrangement, wherein the raised sections have an elevation along the height of the outer cup 31 (outer sleeve) that is greater than an elevation of the lowered sections, wherein the plurality of contact points are positioned within the lowered sections (see fig. 1 ‘450).
Claim 19:  The combination discloses the plurality of contact points enabling the end construction to stably contact some flat surface (see fig. 1 ‘450).
Claim 20:  The combination discloses the lower terminal edge having a wave-type pattern comprising a plurality of crests and a plurality of troughs, wherein the .

Response to Arguments
The drawing objections in paragraphs 2-4 of office action dated 24 February 2021 are withdrawn in light of the amended disclosure filed 21 June 2021.
The specification objections in paragraphs 5-8 of office action dated 24 February 2021 are withdrawn in light of the amended disclosure filed 21 June 2021.
The 35 U.S.C. § 112 rejections in paragraphs 9-18 of office action dated 24 February 2021 are withdrawn in light of the amended claims filed 21 June 2021.
Applicant’s arguments, see page 12 and page 13 lines 13-14, filed 21 June 2021, with respect to the claims rejected under 102 have been fully considered and are persuasive.  The rejection of the claims under 102 has been withdrawn. 
Applicant’s arguments, see page 12 and page 13 lines 13-14, filed 21 June 2021, with respect to the rejection(s) of claim(s) 1-3, 5, 13, and14 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Razzaghi (US 5752653) further in view of Marshall (US 20040188450) and Nadella (US 20130140320) further in view of Barbieri (US 2334805).
In response to applicant’s argument that Razzaghi rails to disclose a container or bottom end construction for a container having an outer sleeve with an overlapping portion that engages the sidewall of the inner receptacle, the Examiner replies that the embodiment of fig. 3 discloses an outer cup 31 (outer sleeve) having an overlapping 
In response to applicant’s argument that in each embodiment disclosed by Razzaghi the overlapping portion of the outer cup (or sleeve) sidewall is entirely spaced apart from and does not engage the sidewall of the inner cup, either directly or indirectly, the Examiner responds that as seen in annotated fig. 3 above Razzaghi does disclose a portion of the overlapping portion engaging the side wall 36 of the inner cup 32 (inner receptacle) (see annotated fig. 3 above).
In response to applicant's argument that air space 20/40 separates the overlapping portion of the outer cup sidewall from the inner cup sidewall around its entire circumference so that the outer cup sidewall does not directly or indirectly engage the inner cup sidewall at any point along the overlapping portion of the outer cup sidewall, the Examiner replies that the rim 35 constitutes part of the overlapping portion and directly engages the side wall 36 of the inner cup 32 (inner receptacle) (see annotated fig. 3 above).
In response to applicant’s argument that Marshall fails to disclose, teach or suggest an outer sleeve that both extends below the bottom of the inner receptacle and engages the sidewall of the inner receptacle, the Examiner replies that this is a piecemeal argument and that Marshall has not been relied upon for this teaching.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 
In response to applicant’s argument that Marshall provides no teaching or motivation to modify the outer sleeve disclosed in Razzaghi to both extend below the bottom of the inner receptacle and engage the sidewall of the inner receptacle, the Examiner replies that this argument is not commensurate in scope with the rejection as Marshall is not relied upon for any such teaching.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798.  The examiner can normally be reached on Monday-Friday 12-8 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLAN D STEVENS/           Primary Examiner, Art Unit 3736